DETAILED ACTION

Applicant’s response filed on 02/17/2022 has been fully considered. Claims 1-20 are pending. Claims 3 and 5 are amended. Claims 8-13 and 19-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites “ate” in line 3, which is a misspelling of “rate”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Samantara et al. (US 2017/0321060 A1).
Regarding claim 1, Samantara teaches a curable coating composition comprising at least one acrylic functional silicone material, at least one acrylic functional organic material, and at least one acrylic functional urethane material [0007], wherein the acrylic functional silicone material is chosen from a silicone polyether acrylate, a silicone dimethacrylate, or a combination of two or more thereof [0008], wherein the acrylic functional silicone material is chosen form a compound of a formula that comprises an organosiloxane comprising two acrylate functional groups [0009, 0010], wherein the acrylic functional silicone material comprises an organosiloxane comprising one or more acrylate functional groups [0044], wherein the acrylic functional organic material is chosen from a bisphenol-A-glycerol tetraacrylate, a bisphenol-A-glycerol diacrylate, a bisphenol-A-ethyleneoxy diacrylate, a combination of two or more thereof [0021, 0065], di-trimethylolpropane tetraacrylate, pentaerythritol tetraacrylate, ethoxylated10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A 2 bisphenol A dimethacrylate, ethoxylated bisphenol A diacrylate, or a combination of two or more thereof [0067], wherein the acrylic functional organic material is present in an amount of from about 1 wt. % to about 80 wt. % based on the weight of a dry film formed from the composition [0023], wherein the acrylic functional urethane comprises two or more acrylate functional groups [0024, 0070], a multifunctional polyether (alkyl)acrylate oligomer [0073], which reads on a resin composition, comprising: a silicon-modified (meth)acryl resin, a urethane (meth)acrylate, and a polyfunctional (meth)acrylate, wherein the polyfunctional (meth)acrylate includes a tetrafunctional (meth)acrylate, an aromatic difunctional (meth)acrylate, or optionally a tetrafunctional (meth)acrylate and an aromatic difunctional (meth)acrylate such that a content of the tetrafunctional (meth)acrylate in the resin composition is in a range of 0 wt% to 80 wt% and that a content of the aromatic difunctional (meth)acrylate in the resin composition is in a range of 0 wt% to 80 wt%.
Samantara does not teach a specific embodiment wherein the polyfunctional (meth)acrylate includes a tetrafunctional (meth)acrylate and an aromatic difunctional (meth)acrylate such that a content of the tetrafunctional (meth)acrylate in the resin composition is in a range of 40 wt% to 70 wt% and that a content of the aromatic difunctional (meth)acrylate in the resin composition is in a range of 6 wt% to 15 wt%. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Samantara’s bisphenol-A-glycerol tetraacrylate, di-trimethylolpropane tetraacrylate, or pentaerythritol tetraacrylate and Samantara’s bisphenol-A-glycerol diacrylate, bisphenol-A-ethyleneoxy diacrylate, 10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, or ethoxylated bisphenol A diacrylate as Samantara’s acrylic functional organic material, to  optimize the amount of Samantara’s tetraacrylate to be from 40 wt. % to 70 wt. % based on the weight of a dry film formed from Samantara’s composition, and to optimize the amount of Samantara’s diacrylate or dimethacrylate to be from 6 wt. % to 15 wt. % based on the weight of a dry film formed from Samantara’s composition, and to optimize the total amount of Samantara’s tetraacrylate and Samantara’s or dimethacrylate to be from 45 wt. % to 80 wt. % based on the weight of a dry film formed from Samantara’s composition, which would read on wherein the polyfunctional (meth)acrylate includes a tetrafunctional (meth)acrylate and an aromatic difunctional (meth)acrylate such that a content of the tetrafunctional (meth)acrylate in the resin composition is in a range of 40 wt% to 70 wt% and that a content of the aromatic difunctional (meth)acrylate in the resin composition is in a range of 6 wt% to 15 wt% as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable coating composition with similar curability and/or suitability for use as a coating composition because Samantara teaches that the curable coating composition comprises at least one acrylic functional organic material [0007], and that the acrylic functional organic material is chosen from a bisphenol-A-glycerol tetraacrylate, a bisphenol-A-glycerol diacrylate, a bisphenol-A-ethyleneoxy diacrylate, a combination of two or more thereof [0021, 0065], di-trimethylolpropane tetraacrylate, pentaerythritol tetraacrylate, ethoxylated10 bisphenol 6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, ethoxylated bisphenol A diacrylate, or a combination of two or more thereof [0067]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing curability of Samantara’s acrylic functional organic material because Samantara teaches that the acrylic functional organic material is present in an amount of from about 1 wt. % to about 80 wt. % based on the weight of a dry film formed from the composition [0023] and that the curable coating composition comprises the at least one acrylic functional organic material [0007], which means that the amount of Samantara’s tetraacrylate in wt. % based on the weight of a dry film formed from Samantara’s composition, the amount of Samantara’s diacrylate or dimethacrylate in wt. % based on the weight of a dry film formed from Samantara’s composition, and the total amount of Samantara’s tetraacrylate and Samantara’s diacrylate or dimethacrylate in wt. % based on the weight of a dry film formed from Samantara’s composition would have affected curability of Samantara’s acrylic functional organic material.
The Office recognizes that all of the claimed physical properties are not positively taught by Samantara, namely that the resin composition satisfies condition A, in which an adherence of the second layer cut in a lattice form by a cross-cut method specified in JIS K 5600-5-6 with respect to a base material is equal to or higher than 95%, when the 
The limitation wherein the resin composition is a resin composition for forming a second layer that protects a first layer in an optical layer, wherein the first layer contains a main material and absorbing visible light, is an intended use. The resin composition that is rendered obvious by Samantara is capable of performing the intended use because Samantara renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the resin composition for forming a second layer that 
Regarding claim 2, the Office recognizes that all of the claimed physical properties are not positively taught by Samantara, namely that the resin composition satisfies condition B, in which a transmittance (%) of a laminate at a wavelength of 900 nm is equal to or higher than 60% when the second layer having an average thickness of 12 μm is provided on a base material which is constituted with a bisphenol-type polycarbonate-based resin and having an average thickness of 2 mm so as to form the laminate constituted with the base material and the second layer, after leaving the second layer under a condition of 85°C × 24 hours in a state that a coating film of the mixed solvent is formed on the second layer, the laminate is returned to an atmosphere of 25°C, and the mixed solvent is removed thereafter. However, Samantara renders obvious teaches all of the claimed ingredients, amounts, process steps, and process conditions of the resin composition according to claim 1 as explained above. Furthermore, the instant application recites that it is possible to precisely inhibit or prevent the protective layer 2 (second layer) from being peeled from the base material layer 1 (base material) [0069], that the optical layer 10 applied to the cover member can maintain excellent appearance [0069], that consequently, it is possible to precisely inhibit or prevent the occurrence of changes in characteristics such as the visibility of the optical layer 10 or the light-transmitting properties of allowing the transmission of light in a specific wavelength range [0069], and that by having the main chain described 
Regarding claims 4 and 15, Samantara teaches that the curable coating composition comprises at least one acrylic functional organic material [0007], wherein the acrylic functional organic material is chosen from a bisphenol-A-glycerol tetraacrylate, a bisphenol-A-glycerol diacrylate, a bisphenol-A-ethyleneoxy diacrylate, a combination of two or more thereof [0021, 0065], di-trimethylolpropane tetraacrylate, pentaerythritol tetraacrylate, ethoxylated10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, ethoxylated bisphenol A diacrylate, or a combination of two or more thereof [0067], wherein the acrylic functional organic material is present in an amount of from about 1 wt. % to about 80 wt. % based on the weight of a dry film formed from the composition [0023], which reads on wherein the polyfunctional (meth)acrylate includes 
Samantara does not teach a specific embodiment wherein the polyfunctional (meth)acrylate includes the tetrafunctional (meth)acrylate and the aromatic difunctional (meth)acrylate such that the content rate of the aromatic difunctional (meth)acrylate in the resin composition is in a range of 7 wt% to 14 wt%. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Samantara’s bisphenol-A-glycerol tetraacrylate, di-trimethylolpropane tetraacrylate, or pentaerythritol tetraacrylate and Samantara’s bisphenol-A-glycerol diacrylate, bisphenol-A-ethyleneoxy diacrylate, ethoxylated10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, or ethoxylated bisphenol A diacrylate as Samantara’s acrylic functional organic material, to  optimize the amount of Samantara’s tetraacrylate to be from 40 wt. % to 70 wt. % based on the weight of a dry film formed from Samantara’s composition, and to optimize the amount of Samantara’s diacrylate or dimethacrylate to be from 7 wt. % to 14 wt. % based on the weight of a dry film formed from Samantara’s composition, and to optimize the total amount of Samantara’s tetraacrylate and Samantara’s diacrylate or dimethacrylate to be from 47 wt. % to 80 wt. % based on the weight of a dry film formed from Samantara’s composition, which would read on wherein the polyfunctional (meth)acrylate includes 10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, ethoxylated bisphenol A diacrylate, or a combination of two or more thereof [0067]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing curability of Samantara’s acrylic functional organic material because Samantara teaches that the acrylic functional organic material is present in an amount of from about 1 wt. % to about 80 wt. % based on the weight of a dry film formed from the composition [0023] and that the curable coating composition comprises the at least one acrylic functional organic material 
Regarding claims 6 and 17, Samantara teaches that the curable coating composition [0007] optionally further comprises a photoinitiator that is a benzophenone [0089]. The instant application recites that the ultraviolet absorber is no particularly limited, and examples thereof include a benzophenone-based compound [0119]. Therefore, Samantara’s teachings optionally read on the resin composition according to claim 1 or 2, further comprising: an ultraviolet absorber that absorbs ultraviolet rays as claimed.
Samantara does not teach a specific embodiment of the resin composition according to claim 1 or 2, further comprising: an ultraviolet absorber that absorbs ultraviolet rays. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Samantara’s photoinitiator that is a benzophenone to modify Samantara’s curable coating composition, which would read on the resin composition according to claim 1 or 2, further comprising: an ultraviolet absorber that absorbs ultraviolet rays as claimed. One of ordinary skill in the art would have been motivated to do so because Samantara teaches that the curable coating composition [0007] optionally further comprises a photoinitiator that is a benzophenone 
Regarding claims 7 and 18, the limitation wherein the resin composition is a resin composition for forming a second layer that protects a first layer in an optical layer, wherein the first layer contains a main material and absorbing visible light, wherein the optical layer is a cover member having light-transmitting properties, is an intended use. The resin composition that is rendered obvious by Samantara is capable of performing the intended use because Samantara renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the resin composition for forming a second layer that protects a first layer in an optical layer, wherein the first layer contains a main material and absorbing visible light, wherein the optical layer is a cover member having light-transmitting properties, as explained above for claims 1 and 2. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Samantara et al. (US 2017/0321060 A1) as applied to claims 1 and 2, and further in view of Wang et al. (CN 107353796 A, machine translation in English used for citation).
Regarding claim 3 and 14, Samantara renders obvious the resin composition according to claims 1 and 2 as explained above.
.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Samantara et al. (US 2017/0321060 A1) as applied to claims 1-2, and further in view of Park et al. (US 6,899,927 B2, made of record on 12/07/2020).
Regarding claims 5 and 16, Samantara renders obvious the resin composition according to claims 1-2 as explained above. Samantara teaches that the at least one acrylic functional urethane material [0007] optionally is made by reaction of a diisocyanate with a hydroxyl substituted acrylate, wherein the diisocyanate is a cycloaliphatic diisocyanate [0071], or the at least one acrylic functional urethane material [0007] comprises the reaction product of a polyester polyol, methylene dicyclohexylisocyanate, and hydroxyethyl acrylate [0071], which optionally reads on wherein the urethane (meth)acrylate is an alicyclic urethane (meth)acrylate. Samatara teaches that the acrylic functional urethane is present in an amount of from about 5 wt. % to about 98 wt. % based on the weight of a dry film formed from the composition [0026, 0079]. 
Samantara does not teach that the urethane (meth)acrylate is an alicyclic urethane (meth)acrylate having a carbonate structure, and a content ate of the urethane (meth)acrylate in the resin composition is in a range of 10 wt% to 25 wt%. However, Park teaches a urethaneacrylate that is synthesized by reacting polyisocyanate, polyol, and acrylate compound having hydroxyl groups (4:2-4), wherein the polyisocyanate is 5-isocyanate-1-(isocyanatemethyl)-1,3,3-trimethylcyclohexane or 4,4-.

Response to Arguments
Applicant’s arguments, see p. 9, filed 02/17/2022, with respect to the objection to the abstract of the disclosure have been fully considered and are persuasive. The objection to the abstract of the disclosure has been withdrawn. 
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that Samantara et al. do not teach or suggest the resin composition of claim 1 (p. 10), Samantara renders obvious .
In response to the applicant’s argument that by formulating the polyfunctional (meth)acrylate comprising a tetrafunctional (meth)acrylate and an aromatic difunctional (meth)acrylate at such content rates, the second layer, i.e., protective layer, achieves superior chemical resistance against chemicals such as a petroleum-based solvent and effectively improves the scratch resistance, thereby satisfying the condition A for a significantly longer period of time based on the results of Examples 1-6 compared to those of Example 7 as shown in Table 1 in Applicant’s specification (p. 10-11), the applicant appears to be alleging unexpected results. The applicant’s allegations of unexpected results are not persuasive because the applicant’s results are not commensurate in scope with the claimed invention because claim 1 recites that a content rate of the tetrafunctional (meth)acrylate in the resin composition is in a range of 40 wt% to 70 wt% and that a content rate of the aromatic difunctional (meth)acrylate in the resin composition is in a range of 6 wt% to 15 wt%, because claim 1 does not limit the species of the silicon-modified (meth)acryl resin, urethane (meth)acrylate, tetrafunctional (meth)acrylate, and aromatic difunctional (meth)acrylate, because claim 1 does not limit the amounts of the silicon-modified (meth)acryl resin and the urethane (meth)acrylate, and because claim 1 does not exclude the resin composition from further comprising ingredients not recited in claim 1. In contrast, Examples 1-6 comprised one species of each of the ingredients recited in claim 1, comprised a narrow range of amounts of the silicon-modified (meth)acryl resin and the urethane (meth)acrylate, and further comprised a narrow range of amounts of isocyanurate, UV 
In response to the applicant’s argument that Samantara does not disclose or suggest a curable coating composition containing the tetrafunctional acrylate in the range of 40 wt% to 70 wt%, and the aromatic difunctional (meth)acrylate in the range of 6 wt% to 15 wt% as recited in claim 1 (p. 11), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Samantara’s bisphenol-A-glycerol tetraacrylate, di-trimethylolpropane tetraacrylate, or pentaerythritol tetraacrylate and Samantara’s bisphenol-A-glycerol diacrylate, bisphenol-A-ethyleneoxy diacrylate, ethoxylated10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, or ethoxylated bisphenol A diacrylate as Samantara’s acrylic functional organic material, to  optimize the amount of Samantara’s bisphenol-A-glycerol tetraacrylate, di-trimethylolpropane tetraacrylate, or pentaerythritol tetraacrylate to be from 40 wt. % to 70 wt. % based on the weight of a dry film formed from Samantara’s composition, and to optimize the amount of Samantara’s bisphenol-A-glycerol diacrylate, bisphenol-A-ethyleneoxy diacrylate, ethoxylated10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, or ethoxylated bisphenol A 10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, or ethoxylated bisphenol A diacrylate to be from 45 wt. % to 80 wt. % based on the weight of a dry film formed from Samantara’s composition, which would read on wherein the polyfunctional (meth)acrylate includes a tetrafunctional (meth)acrylate and an aromatic difunctional (meth)acrylate such that a content of the tetrafunctional (meth)acrylate in the resin composition is in a range of 40 wt% to 70 wt% and that a content of the aromatic difunctional (meth)acrylate in the resin composition is in a range of 6 wt% to 15 wt% as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable coating composition with similar curability and/or suitability for use as a coating composition because Samantara teaches that the curable coating composition comprises at least one acrylic functional organic material [0007], and that the acrylic functional organic material is chosen from a bisphenol-A-glycerol tetraacrylate, a bisphenol-A-glycerol diacrylate, a bisphenol-A-ethyleneoxy diacrylate, a combination of two or more thereof [0021, 0065], di-trimethylolpropane tetraacrylate, pentaerythritol tetraacrylate, ethoxylated10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 2 bisphenol A dimethacrylate, ethoxylated bisphenol A diacrylate, or a combination of two or more thereof [0067]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing curability of Samantara’s acrylic functional organic material because Samantara teaches that the acrylic functional organic material is present in an amount of from about 1 wt. % to about 80 wt. % based on the weight of a dry film formed from the composition [0023] and that the curable coating composition comprises the at least one acrylic functional organic material [0007], which means that the amount of Samantara’s tetraacrylate in wt. % based on the weight of a dry film formed from Samantara’s composition, the amount of diacrylate or dimethacrylate in wt. % based on the weight of a dry film formed from Samantara’s composition, and the total amount of Samantara’s tetraacrylate and Samantara’s diacrylate or dimethacrylate in wt. % based on the weight of a dry film formed from Samantara’s composition would have affected curability of Samantara’s acrylic functional organic material.
In response to the applicant’s argument that nowhere does Samantara teach or suggest improving chemical resistance, weather resistance, scratch resistance, thermoformability of molded articles based on its curable coating composition (p. 12), it is noted that “improving chemical resistance, weather resistance, scratch resistance, thermoformability of molded articles based on the curable coating composition” is not recited in the rejected claim(s). Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The applicant appears to be referring to their allegations of unexpected results and that Samantara does not teach or suggest the applicant’s alleged unexpected results. However, the applicant’s allegations of unexpected results are not persuasive because the applicant’s results shown in Table 1 of the specification of the instant application are not commensurate in scope with claim 1, as explained above.
In response to the applicant’s argument that CN ‘796 and Park et al. do not disclose or suggest the resin composition of claim 1 (p. 12), the rejection of claim 1 that is set forth in this Office action is not based on CN ‘796 and Park et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767